DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a correlation matrix determiner configured to determine” “a signal space basis vector determiner configured to obtain” “a plural RTF estimator configured to determine”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a correlation matrix determiner” “a signal space basis vector determiner” “a plural RTF estimator” coupled with functional language “configured to determine” “a configured to obtain” “configured to determine” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims 2-3, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hikichi et al disclose A transfer function estimation device comprising:
a correlation matrix determiner configured to determine a correlation matrix of N frequency domain signals y(f,l) corresponding to N time domain signals picked up by N microphones that form a microphone array, where N is an integer of 2 or more, f is a frequency index, and l is a frame index (Hikichi et al; Fig 1; Para [0016]; correlation matrix); a signal space basis vector determiner configured to obtain M vectors vi(f), ..., vm(f) from eigenvectors of the correlation matrix from highest in an order of corresponding eigenvalues, where M is an integer of 2 or more (Hikichi et al; Fig 1; Para [0022]; correlation matrix); and a plural RTF estimator (Hikichi et al; Fig 1; Para [0011]; transfer function estimator) but do not expressly disclose configured to determine ti(f), ..., tM(f) that satisfy a relationship of:

    PNG
    media_image1.png
    304
    554
    media_image1.png
    Greyscale
 determining a matrix D(f) that is not a zero matrix and that makes uj(f), ..., uM(f) defined by an expression above sparse in a time direction, determining cij(f), ..., cMN(f) that satisfy a relationship of:

    PNG
    media_image2.png
    78
    455
    media_image2.png
    Greyscale
and output c1(f)/c1,j(f);, ..., cM(f)/cM,j,(f) as a relative transfer function, where j is an integer of 1 or more and not more than N, but do not expressly disclose wherein the plural RTF estimator determines a matrix D(f) that minimizes |u1(f)|1+ ... + |uM(f)|1, in a condition in which diagonal elements of the matrix D(f) are fixed to a predetermined value.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein the plural RTF estimator determines a matrix D(f) that minimizes |u1(f)|1+ ... + |uM(f)|1, in a condition in which diagonal elements of the matrix D(f) are fixed to a predetermined value”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

The following is a statement of reasons for the indication of allowable subject matter:  Hikichi et al disclose A transfer function estimation device comprising:
a correlation matrix determiner configured to determine a correlation matrix of N frequency domain signals y(f,l) corresponding to N time domain signals picked up by N microphones that form a microphone array, where N is an integer of 2 or more, f is a frequency index, and l is a frame index (Hikichi et al; Fig 1; Para [0016]; correlation matrix); a signal space basis vector determiner configured to obtain M vectors vi(f), ..., vm(f) from eigenvectors of the correlation matrix from highest in an order of corresponding eigenvalues, where M is an integer of 2 or more (Hikichi et al; Fig 1; Para [0022]; correlation matrix); and a plural RTF estimator (Hikichi et al; Fig 1; Para [0011]; transfer function estimator) but do not expressly disclose configured to determine ti(f), ..., tM(f) that satisfy a relationship of:

    PNG
    media_image1.png
    304
    554
    media_image1.png
    Greyscale
 determining a matrix D(f) that is not a zero matrix and that makes uj(f), ..., uM(f) defined by an expression above sparse in a time direction, determining cij(f), ..., cMN(f) that satisfy a relationship of:

    PNG
    media_image2.png
    78
    455
    media_image2.png
    Greyscale
and output c1(f)/c1,j(f);, ..., cM(f)/cM,j,(f) as a relative transfer function, where j is an integer of 1 or more and not more than N, but do not expressly disclose wherein, where AH is a Hermitian matrix of a matrix A, IM is an M x M unit matrix, ||ti(f)||2 is an L2 norm of ti(f), and tni(f) = ti(f)/||ti(f)||2, where i= 1, ..., M, the plural RTF estimator determines a matrix A that minimizes |u1(f)|1+ ... + |uM(f)|1 and that satisfies a following condition:

    PNG
    media_image3.png
    370
    525
    media_image3.png
    Greyscale

None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein, where AH is a Hermitian matrix of a matrix A, IM is an M x M unit matrix, ||ti(f)||2 is an L2 norm of ti(f), and tni(f) = ti(f)/||ti(f)||2, where i= 1, ..., M, the plural RTF estimator determines a matrix A that minimizes |u1(f)|1+ ... + |uM(f)|1 and that satisfies a following condition:

    PNG
    media_image3.png
    370
    525
    media_image3.png
    Greyscale

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi et al (JP 2006148453 A) in view of Emura (US 6,785,391 B1)
Regarding claim 1, Hikichi et al disclose a transfer function estimation device comprising: a correlation matrix determiner configured to determine a correlation matrix of N frequency domain signals y(f,l) corresponding to N time domain signals picked up by N microphones that form a microphone array, where N is an integer of 2 or more, f is a frequency index, and l is a frame index (Hikichi et al; Fig 1; Para [0016]; correlation matrix); a signal space basis vector determiner configured to obtain M vectors vi(f), ..., vm(f) from eigenvectors of the correlation matrix from highest in an order of corresponding eigenvalues, where M is an integer of 2 or more (Hikichi et al; Fig 1; Para [0022]; eigenvalues determination); and a plural RTF estimator configured to determine ti(f), ..., tM(f) (Hikichi et al; Fig 1; Para [0011]; transfer function estimator) but do not expressly disclose that satisfy a relationship of:

    PNG
    media_image1.png
    304
    554
    media_image1.png
    Greyscale
 
determining a matrix D(f) that is not a zero matrix and that makes uj(f), ..., uM(f) defined by an expression above sparse in a time direction, determining cij(f), ..., cMN(f) that satisfy a relationship of:

    PNG
    media_image2.png
    78
    455
    media_image2.png
    Greyscale

and output c1(f)/c1,j(f);, ..., cM(f)/cM,j,(f) as a relative transfer function, where j is an integer of 1 or more and not more than N. However, in the same field of endeavor, Emura discloses a transfer function estimation device configured to determine ti(f), ..., tM(f) that satisfy a relationship of:

    PNG
    media_image1.png
    304
    554
    media_image1.png
    Greyscale
 
determining a matrix D(f) that is not a zero matrix and that makes uj(f), ..., uM(f) defined by an expression above sparse in a time direction (Emura; col 6; lines 25-60), determining cij(f), ..., cMN(f) that satisfy a relationship of:

    PNG
    media_image2.png
    78
    455
    media_image2.png
    Greyscale

and output c1(f)/c1,j(f);, ..., cM(f)/cM,j,(f) as a relative transfer function, where j is an integer of 1 or more and not more than N (Emura; col 12; lines 15-30). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the estimator taught by Emura as estimator in the device taught by Hikichi. The motivation to do so would have been achieves significantly better noise reduction.



Regarding claim 4, Hikichi et al disclose a transfer function estimation method comprising: determining, by a correlation matrix determiner, a correlation matrix of N frequency domain signals y(f,l) corresponding to N time domain signals picked up by N microphones that form a microphone array, where N is an integer of 2 or more, f is a frequency index, and l is a frame index (Hikichi et al; Fig 1; Para [0016]; correlation matrix); obtaining, by a signal space basis vector determiner, eigenvectors vi(f), ...,vM(f) of the correlation matrix, where M is an integer of 2 or more and not more than N (Hikichi et al; Fig 1; Para [0022]; eigenvalues determination); 
and determining, by a plural RTF estimator, t(f), ..., tM(f) but do not expressly disclose that satisfy a relationship of: 
    PNG
    media_image4.png
    325
    587
    media_image4.png
    Greyscale
 
determines a matrix D(f) that is not a zero matrix and that makes ui(f), ..., uM(f) defined by an expression above sparse in a time direction, determines ci,1(f), ..., cM,N(f) that satisfy a relationship of: 
    PNG
    media_image5.png
    94
    578
    media_image5.png
    Greyscale

and outputs c1(f)/c1,j(f), ..., cM(f)/cM,j;(f) as a relative transfer function, where j is an integer of 1 or more and not more than N. However, in the same field of endeavor, Emura discloses a transfer function estimation device configured to determine ti(f), ..., tM(f) that satisfy a relationship of:

    PNG
    media_image1.png
    304
    554
    media_image1.png
    Greyscale
 
determining a matrix D(f) that is not a zero matrix and that makes uj(f), ..., uM(f) defined by an expression above sparse in a time direction (Emura; col 6; lines 25-60), determining cij(f), ..., cMN(f) that satisfy a relationship of:

    PNG
    media_image2.png
    78
    455
    media_image2.png
    Greyscale

and output c1(f)/c1,j(f);, ..., cM(f)/cM,j,(f) as a relative transfer function, where j is an integer of 1 or more and not more than N (Emura; col 12; lines 15-30). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the estimator taught by Emura as estimator in the device taught by Hikichi. The motivation to do so would have been achieves significantly better noise reduction.

Regarding claim 5, Hikichi et al disclose a computer-readable non-transitory recording medium storing a computer-executable program instructions that when executed by a processor cause a computer system to: determine, by a correlation matrix determiner, a correlation matrix of N frequency domain signals y(f,1) corresponding to N time domain signals picked up by N microphones that form a microphone array, where N is an integer of 2 or more, f is a frequency index, and l is a frame index (Hikichi et al; Fig 1; Para [0016]; correlation matrix); obtain, by a signal space basis vector determiner, eigenvectors vi(f), .... vM(f) of the correlation matrix, where M is an integer of 2 or more and not more than N (Hikichi et al; Fig 1; Para [0022]; eigenvalues determination); and determine, by a plural RTF estimator, ti(f), ..., tM(f) (Hikichi et al; Fig 1; Para [0011]; transfer function estimator) but do not expressly disclose that satisfy a relationship of: 

    PNG
    media_image6.png
    329
    668
    media_image6.png
    Greyscale
determines a matrix D(f) that is not a zero matrix and that makes ui(f), …, uM(f) defined by an expression above sparse in a time direction, determines ci,1(f),…, cM,N(f) that satisfy a relationship of:

    PNG
    media_image7.png
    107
    558
    media_image7.png
    Greyscale
 and outputs c1(f)/c1,j(f), ..., cM(f)/cM,j(f) as a relative transfer function, where j is an integer of 1 or more and not more than N. However, in the same field of endeavor, Emura discloses a transfer function estimation device configured to determine ti(f), ..., tM(f) that satisfy a relationship of:

    PNG
    media_image1.png
    304
    554
    media_image1.png
    Greyscale
 
determining a matrix D(f) that is not a zero matrix and that makes uj(f), ..., uM(f) defined by an expression above sparse in a time direction (Emura; col 6; lines 25-60), determining cij(f), ..., cMN(f) that satisfy a relationship of:

    PNG
    media_image2.png
    78
    455
    media_image2.png
    Greyscale

and output c1(f)/c1,j(f);, ..., cM(f)/cM,j,(f) as a relative transfer function, where j is an integer of 1 or more and not more than N (Emura; col 12; lines 15-30). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the estimator taught by Emura as estimator in the device taught by Hikichi. The motivation to do so would have been achieves significantly better noise reduction.



	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651